Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over KR20160047268A to Yoon, which was cited by applicant.
Regarding claim 1, Yoon teaches a vehicle running control method (Yoon: title of invention; i.e., LANE CHANGE PREDICTION APPARATUS AND LANE CHANGE PREDICTION METHOD):
calculating, by a controller, a lateral velocity of an adjacent vehicle that travels in a lane adjacent to a traveling lane in which an autonomous vehicle travels in a road-width direction, and a longitudinal velocity of the adjacent vehicle in a direction in which the adjacent lane extends (Yoon: page 9, lines 28-44 of the English specification; i.e., referring to Figure 3, in the self-car (1000) which the search module (101) obtains, the target vehicle (2000) can produce the cut in probability in the distance (dm), to the specific point and the self-car (1000) which the vehicle sensing module (103) obtains based on the acceleration (at) of the distance (dt) to the target vehicle (adjacent vehicle)(2000) and target vehicle (2000) by the forked road in which the self-car (1000) is the driving; the cut in probability is produced it has and the acceleration (at) of the target vehicle (2000) is disassembled to the component (at1) of the transverse direction which is the traveling direction component (at2) of the vehicle (1000) and traveling direction and perpendicularity and it can produce using the transverse acceleration component (at1)) Fig. 3 of Yoon is repeated below:

    PNG
    media_image1.png
    776
    688
    media_image1.png
    Greyscale



specifying, by the controller, a predetermined road section based on the longitudinal velocity and calculating, by the controller, a first path based on an assumption that an offset distance of the adjacent vehicle in the adjacent lane in the road- width direction is maintained within the predetermined road section and applying, by the controller, the lateral velocity to the first path to calculate a second path corresponding to a predicted traveling path of the adjacent vehicle (Yoon: page 11, lines 56, 57, page 12, lines 1-8 of the English translation; i.e.,  referring to Figure 5, the change prediction method comprises the step (S501) obtaining the distance to the specific point on the route, and the distance to the target vehicle and the step (S502) obtaining the acceleration of the target vehicle and the step (S503) where the target vehicle produces the cut in or the probability of cutting out based on the distance to the specific point, and the acceleration of the distance to the target vehicle and target vehicle). Yoon does not disclose a predetermined load section, a first path and a second path directly. Modifying Yoon’s disclosure is explained below. 
	The Examiner takes official notice that it is well known that a moving distance and velocity of an object can be calculated from the acceleration of the object (please refer to MPEP 2144.03). With this official notice, the disclosure of Yoon can be modified in the following way: 
	Lateral velocity is calculated from the lateral acceleration component (at1), and longitudinal velocity is calculated from the longitudinal acceleration component (at2); the position of the adjacent vehicle is obtained by calculating travel distance, which is velocity multiplied by time; first, calculating longitudinal distance (first path) includes calculating the 
Yoon discloses graphs showing the relative speed (velocity) and distance between the autonomous vehicle and the adjacent vehicle (figs. 7(a) and 7(b), page 14, lines 1-9 of the English specification), which implies the above-explained velocity and distance calculation.
In summary, the claimed steps specify the process of calculating the longitudinal component and the lateral component of the adjacent vehicle’s expected movement separately, wherein the longitudinal direction is defined as the direction of the adjacent lane extension, and the lateral direction implied to be the road-width direction; with this two-step calculation process, the second path corresponds to the predicted traveling path of the adjacent vehicle. As explained above, Yoon can be modified with well-known facts to teach these steps.

Regarding claim 2, which depends from claim 1, Yoon further teaches:
the first path is calculated based on map information comprising a plurality of dots indicative of a center line between boundary lines and the boundary lines of each of the traveling lane and the adjacent lane (Yoon: page 8, lines 39-51 of the English translation; i.e., the search module (101) can obtain the distance to the specific point on the route that the vehicle tells to the predetermined destination location; the search module (101) can be implemented as the navigation module in which for example, the GPS module is built in and it is implemented as the module applying the V2I (vehicle to infrastructure) technology).
It is implied that the GPS map includes a plurality of dots indicative of a center line between boundary lines and the boundary lines of each of the traveling lane and the adjacent lane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the GPS module of Yoon to the described invention of Yoon in order to provide criteria for adjacent vehicle path calculation.
Regarding claim 3, which depends from claim 1, Yoon further teaches:
tracking the second path to determine whether the second path intersects a boundary line between the traveling lane and the adjacent lane, and predicting a cut-in point of the adjacent vehicle based on an intersection point between the second path and the boundary line (Yoon: page 11, lines 56, 57, page 12, lines 1-8 of the English specification: i.e., the step (S503) where the target vehicle produces the cut in or the probability of cutting out based on the distance to the specific point, and the acceleration of the distance to the target vehicle and target vehicle).
It is implied that the cut-in point is predicted as part of the step (S503). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cut-in point prediction feature of Yoon the described invention of Yoon in order to provide a reference point for collision avoidance.
Regarding claim 4, which depends from claim 3, Yoon further teaches:
controlling driving of the autonomous vehicle based on a time desired for each of the autonomous vehicle and the adjacent vehicle to arrive at the predicted cut-in point (Yoon: page 17, lines 1-6 of the English translation: i.e., the collision with the vehicle which intrudes into since it demands the deceleration control of the external velocity control unit in case the cut in probability is high can be avoided and the safe driving can be planned; and the cut in or the cut out is predicted in advance and it gives the operator a warning in advance). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cut-in warning feature of Yoon to the described invention of Yoon in order to warn and take preventive control.
Regarding claim 5, which depends from claim 4, Yoon further teaches:
controlling the driving of the autonomous vehicle comprises: accelerating the autonomous vehicle when a first arrival time of the autonomous vehicle exceeds a second arrival time of the adjacent vehicle; determining that the adjacent vehicle is a potential cut-in vehicle, and decelerating the autonomous vehicle when the first arrival time of the autonomous vehicle is equal to or less than the second arrival time of the adjacent vehicle (Yoon teaches deceleration when cutting-in is predicted (page 17, lines 1-6 of the English translation). 
It is implied that collision avoidance with a cut-in vehicle includes calculation of arrival time of the autonomous vehicle and the adjacent vehicle to the predicted cut-in point and accelerating the autonomous vehicle when a first arrival time of the autonomous vehicle exceeds a second arrival time of the adjacent vehicle, that is, when collision by the cutting-in vehicle is not expected. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cut-in point arrival time calculation feature of Yoon to the described invention of Yoon in order to provide reference for collision avoidance control.
Regarding claim 6, Yoon teaches:
an autonomous vehicle comprising: a sensor configured to acquire traveling state information of the autonomous vehicle and traveling state information of an adjacent vehicle that travels in a lane adjacent to a traveling lane in which the autonomous vehicle travels (Yoon: page 9, lines 14-18 of the English specification: i.e., the vehicle sensing module (103) can be implemented as for example, the lidar, the radar, the ultrasonic sensor etc. But if it is the sensor detecting the distance and acceleration of the target vehicle, it what is),   
a map storage configured to provide map information comprising a plurality of dots indicative of a center line between boundary lines and the boundary lines of each of the traveling lane and the adjacent lane; and a controller configured to calculate a lateral velocity of the adjacent vehicle in a road-width direction and a longitudinal velocity of the adjacent vehicle in a direction in which the adjacent lane extends with reference to the traveling state information and the map information, wherein the controller is configured to: specify a predetermined road section based on the longitudinal velocity, calculate a first path based on an assumption that an offset distance of the adjacent vehicle in the adjacent lane in the road-width direction is maintained within the predetermined road section, apply the lateral velocity to the first path, and calculate a second path corresponding to a predicted traveling path of the adjacent vehicle (Yoon: fig. 3, page 9, lines 28-44, page 11, lines 56, 57, page 12, lines 1-8 of the English translation and the Examiner’s official notice). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Yoon by incorporating the distance calculation based on acceleration of the adjacent vehicle to in order to predict the path that the adjacent vehicle would take.
Regarding claim 7, which depends from claim 6, Yoon further teaches:
the controller is configured to: track the second path and determine whether the second path intersects a boundary line between the traveling lane and the adjacent lane, and predict a cut-in point of the adjacent vehicle based on an intersection point between the second path and the boundary line (Yoon: page 11, lines 56, 57, page 12, lines 1-8 of the English specification). 

Regarding claim 8, which depends from claim 7, Yoon further teaches:
the controller is configured to control driving of the autonomous vehicle based on a time desired for each of the autonomous vehicle and the adjacent vehicle to arrive at the predicted cut-in point (Yoon: page 17, lines 1-6 of the English translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cut-in warning feature of Yoon to the described invention of Yoon in order to warn and take preventive control.
Regarding claim 9, which depends from claim 8, Yoon further teaches:
the controller is configured to: perform acceleration of the autonomous vehicle when a first arrival time of the autonomous vehicle exceeds a second arrival time of the adjacent vehicle, determine that the adjacent vehicle is a potential cut-in vehicle, and perform deceleration of the autonomous vehicle when the first arrival time of the autonomous vehicle is equal to or less than the second arrival time of the adjacent vehicle (Yoon: page 17, lines 1-6 of the English translation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cut-in point arrival time calculation feature of Yoon to the described invention of Yoon in order to provide reference for collision avoidance control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-9428187-B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661